DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.          Claims 1, 9-22 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1, 9-10, 12-13, 15-17, 19-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, US Pub 2015/0220815 in view of Fujimori et al. [hereafter Fujimori], US Pub 2010/0188700.
            As to claims 1, 15, 22 [independent], Akiyama teaches an information processing apparatus comprising [fig. 1, element 20; 0019]: 
            a controller [0068] including a processor [0068] and, memory [0032, 0068] storing an application [figs. 2-3; 0023, 0030, 0067-0068], wherein the application includes a virtual printer [fig. 2, element 41; 0023] and the processor is configured by being executed by the application to perform operations including [figs. 2-3; 0023, 0030, 0032, 0067-0068  Akiyama teaches that the client device 20 has combination of hardware and software to implement the functions, in which the central processing unit (CPU) execute the functions by reading the applications/ programs stored in the memory]:
            receiving, from a print system in an operating system of the information processing apparatus, print data designated to be sent to the virtual printer [figs. 4-5; 0024-0026, 0037-0048  Akiyama teaches that the print data or drawing data (which is displayed on the user interface screen, please see fig. 5) is selected/designated by the user along with the desire print settings, and is obtained via an application such as printing application by the virtual printer 41 and converted to image data in a format that is compatible to real printer 42 (see fig. 2)], wherein the print data includes print setting that has been set through a print setting user interface of the print system [figs. 4-5; 0037-0048  Akiyama teaches that the user has selected/designated the desire print settings for the selected/designated print data or drawing data (which is displayed on the user interface screen, please see fig. 5)], 
            converting the print data to print data processable by a printer corresponding to the virtual printer [0024, 0037, 0043-0044  Akiyama teaches that the print data or drawing data (which is displayed on the user interface screen, please see fig. 5) is selected/designated by the user along with the desire print settings, and is obtained via an application such as printing application by the virtual printer 41 and it is converted, by the virtual printer 41, to image data in a format that is compatible to real printer 42 (see fig. 2)], 

            an application corresponding to the virtual printer selected by a user, 
           displaying a user interface, different from the print setting user interface, configured to allow the user to select the determined application, and the determined application that has been selected by the user.
            Fujimori teaches determining, from among applications that are able to provide functions other than print setting functions [0014-0015, 0051, 0055-0058, 0064  Fujimori teaches that the user has double clicked on the selected icon corresponding to the virtual printer to have information as a current status of the virtual printer to decide which virtual printer is suited for the user’s print job, the processor (see paras., 0014-0015) has determined that which application is selected among many applications to display the status of the virtual device other than the print settings functions], 
            an application [0013] corresponding to the virtual printer selected by a user [0014-0015, 0051, 0055-0058, 0064  Fujimori teaches that the user has double clicked on the selected icon corresponding to the virtual printer to have information as a current status of the virtual printer to decide which virtual printer is suited for the user’s print job, the processor (see paras., 0014-0015) has determined that which application is selected among many applications to display the status of the virtual device other than the print settings functions], 
           displaying a user interface, different from the print setting user interface, configured to allow the user to select the determined application, and the determined 0014-0015, 0051, 0055-0058, 0064  Fujimori teaches that the user has double clicked on the selected icon corresponding to the virtual printer to have information as a current status of the virtual printer to decide which virtual printer is suited for the user’s print job, the processor (see paras., 0014-0015) has determined that which application is selected among many applications to display the status of the virtual device other than the print settings functions].
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nishida teaching to display status of the virtual printer to decide to execute print job to modify Akiyama’s teaching to visually presenting a display screen e.g. touch screen, to a user, including a box, print job and completed job panels to classify print jobs according to a processing phase on which the user can have overall situation of the of the print jobs which helps to decide whether to execute print job. The suggestion/motivation for doing so would have been benefitted to the user to efficiently allow an easily accessible single panel to list the print jobs that are to be managed, so that an operator can discern the status of large number of print jobs in a quick and accurate manner while enabling the desired print jobs to be easily located along with relevant information.  

              As to claims 9, 16 [dependent from claims 1, 15 respectively], Akiyama teaches wherein neither the print system of the operating system nor the application stored in the memory is a printer driver [figs. 2-3; 0023-0024, 0030, 0032, 0067-0068  Akiyama teaches that the client device 20 has combination of hardware and software to implement the functions, in which the central processing unit (CPU) execute the functions by reading the applications/ programs stored in the memory, and convert the print data or drawing data received from the printing application independent from the “printer driver”, indicating that the client device 20 doesn’t store or carry “printer driver” in its memory (see para., 0024)].  

              As to claims 10, 17 [dependent from claims 1, 15 respectively], Akiyama teaches wherein the print system is a printing system that, by using a specific protocol, is configured to allow printing without using a printer driver [figs. 2-3; 0023-0024, 0030, 0032, 0067-0068  Akiyama teaches that the client device 20 has combination of hardware and software to implement the functions, in which the central processing unit (CPU) execute the functions by reading the applications/ programs stored in the memory, and convert the print data or drawing data received from the printing application independent from the “printer driver”, indicating that the client device 20 doesn’t store or carry “printer driver” in its memory (see para., 0024)].  

              As to claims 12, 19 [dependent from claims 1, 15 respectively], Akiyama teaches wherein the virtual printer is configured not to display a user interface for setting print setting [0024, 0037-0038 Akiyama teaches that the virtual printer 41 is selected/designated by the user along with the desire print settings, and obtained print data or drawing data from the printing application to convert to the obtained print data or drawing data into image data indicating a format that is compatible to real printer 42 (see fig. 2). Para., 0024 at least teaches that the print setting screen is not displayed by the virtual printer 41]. 
              Fujimori also teaches the claim limitations recited, wherein the virtual printer is configured not to display a user interface for setting print setting [0014-0015, 0051, 0055-0058, 0064  Fujimori also teaches that when the user has double clicked on the selected icon corresponding to the virtual printer to have information as a current status of the virtual printer to decide which virtual printer is suited for the user’s print job, the processor (see paras., 0014-0015) has determined that which application is selected among many applications to display the status of the virtual device, indicating that the print setting screen is not displayed by the virtual printer  for selecting the print settings functions].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nishida teaching to display status of the virtual printer to decide to execute print job to modify Akiyama’s teaching to visually presenting a display screen e.g. touch screen, to a user, including a box, print job and completed job panels to classify print jobs according to a processing phase on which the user can have overall situation of the of the print jobs which helps to decide whether to execute print job. The suggestion/motivation for doing so would have been benefitted to the user to efficiently allow an easily accessible single panel to list the print jobs that are to be managed, so that an operator can discern the status of large number of print jobs in a quick and accurate manner while enabling the desired print jobs to be easily located along with relevant information.   

As to claims 13, 20 [dependent from claims 1, 15 respectively], Akiyama teaches wherein the determined application is configured not to display a user interface for setting print setting [0014-0015, 0051, 0055-0058, 0064  Fujimori also teaches that when the user has double clicked on the selected icon corresponding to the virtual printer to have information as a current status of the virtual printer to decide which virtual printer is suited for the user’s print job, the processor (see paras., 0014-0015) has determined that which application is selected among many applications to display the status of the virtual device, indicating that the print setting screen is not displayed by the virtual printer  for selecting the print settings functions, instead displayed the status of the virtual printer].  

Allowable Subject Matter
5.          Claims 11, 14, 18, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.          The following is an examiner’s statement of reasons for allowance: 
             The dependent claim 11 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations “wherein the converted print data is transmitted from the print system to the determined application by designating an Internet Protocol (IP) address of the virtual printer, which is different from an IP address of the printer”, in combination with all other limitations as claimed.
             The dependent claim 14 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations “wherein the determined application is configured to provide an Internet Protocol (IP) address of the virtual printer to the operating system”, in combination with all other limitations as claimed.
             The dependent claim 18 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations “wherein the converted print data is transmitted from the print system to the determined application by designating an Internet Protocol (IP) address of the virtual printer, which is different from an IP address of the printer”, in combination with all other limitations as claimed.
               The dependent claim 21 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations “wherein the determined application is configured to provide an Internet Protocol (IP) address of the virtual printer to the operating system”, in combination with all other limitations as claimed.
Response to Arguments
7.           Applicant’s arguments with respect to claims 1, 9-22 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.

Conclusion
8.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674